Citation Nr: 0837006	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.

The veteran claims that he has a current tinnitus disorder.  
Although the record contains no affirmative diagnosis of such 
a disorder, the record shows the veteran first complained of 
tinnitus during a consultation with Dr. G.H. in March 1976.  
There is no VA examination of record, however, addressing 
whether the veteran has a current tinnitus disorder, and if 
so, whether this disorder relates to the veteran's active 
service.  See 38 U.S.C.A. § 5103A (West 2002); Duenas v. 
Principi, 18 Vet. App. 512 (2004).    

Accordingly, the case is REMANDED for the following action:

1.	Schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the veteran's 
claimed tinnitus disorder.  All 
pertinent tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and, if the examiner finds a current 
tinnitus disorder, offer an opinion as 
to the following: is it as likely as 
not that the veteran's tinnitus 
disorder relates to active service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	Thereafter, the veteran's claim of 
entitlement to service connection for a 
low back disability should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.   An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.   Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



